Citation Nr: 0719375	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955, June 1957 to August 1957, and May 1960 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for diabetes mellitus and prostate cancer.  


FINDINGS OF FACT

1.  Diabetes mellitus was initially manifested many years 
after service, and there is no competent medical evidence 
linking it to service, or exposure to an herbicide.

2.  Carcinoma of the prostate was first documented many years 
after service, and there is no competent medical evidence 
linking it to service or exposure to an herbicide.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



2.  Carcinoma of the prostate was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA medical 
records, lay statements, and internet articles.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
medical records, private medical records, VA outpatient 
reports, lay statements, and internet articles.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus or carcinoma becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus or prostate cancer to a degree of 10 percent or 
more, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2006).  

For VA purposes, the term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  

The evidence supporting the veteran's claim includes his 
statements and some medical records.  VA outpatient treatment 
records disclose that the veteran was placed on oral 
medication for diabetes in November 1997.  A report from a 
private medical provider in May 2003 reflects a diagnosis of 
prostate cancer.  The veteran was seen in a VA outpatient 
treatment clinic in May 2005 and stated that he had diabetes 
mellitus and carcinoma of the prostate due to exposure to 
dioxin in Korea.  The examiner stated that she was not sure 
if the veteran's diabetes mellitus and carcinoma of the 
prostate were due to chemical exposure to dioxin.  She added 
that with the history of several cancers related to chemical 
exposure being well-documented in the medical literature, and 
if indeed the veteran was exposed to the chemical, it might 
be a possibility.  

The veteran has submitted statements from a service comrade 
indicating that the veteran had been sprayed with DDT and 
other insecticides.  Also of record are statements from 
servicemen who claimed that men were sprayed with DDT in 
Korea. 

The evidence against the veteran's claim includes the service 
medical records and post-service records.  Initially, the 
Board notes that the service medical records are negative for 
complaints or findings of diabetes mellitus or prostate 
cancer.  It is not disputed that the initial clinical 
evidence of diabetes was in 1997, more than 30 years after 
the veteran's discharge from service, and that cancer of the 
prostate was demonstrated in 2003, approximately 37 years 
after service.  

The Board acknowledges that a VA physician opined that the 
veteran's diabetes mellitus and prostate cancer might be due 
to exposure to dioxin.  Likewise, the record contains a 
history taken by a social worker, who simply transcribed the 
veteran's contention that he has prostate cancer and diabetes 
due to dioxin exposure.  The fact remains, however, that the 
veteran did not serve in Korea during a time in which Agent 
Orange was used.  In addition, he did not serve in Vietnam; 
thus, 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006) are 
inapplicable.  

During the hearing before the undersigned in September 2006, 
the veteran testified that diabetes mellitus and carcinoma of 
the prostate were due to his exposure to DDT in Korea.  In 
support of this claim, the veteran submitted an internet 
article regarding a college professor who was given a one 
year grant for "A Pilot Case-Control Study of Serum DDE 
Levels and Prostate Cancer."  The professor was reportedly 
trying to learn more about the etiology of cancer and its 
link to occupational and environmental chemical exposure.  
The article indicated that laboratory studies in animals and 
breast cancer patients suggest that further investigation of 
the health effects of DDT were warranted.  The professor 
stated that there are two possible biological mechanisms by 
which DDT could contribute to the carcinogenic process within 
the prostate.  This article is clearly only a general, 
speculative statement, indicating only that further study is 
necessary to determine whether any relationship between DDT 
and prostate cancer exists.  As such, it is not probative 
medical evidence.

Likewise, the veteran's allegations regarding the etiology of 
diabetes mellitus and cancer of the prostate are of little 
probative value as lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Since these disabilities were initially manifested decades 
after service, and there is no competent medical evidence 
linking them to the veteran's service, the preponderance of 
the evidence is against the claim for service connection for 
diabetes mellitus and carcinoma of the prostate.




ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied.

Service connection for cancer of the prostate, to include as 
due to exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


